EXHIBIT 10.1
 
AMENDMENT TO ROYALTY AGREEMENT
 


This Amendment to Royalty Agreement dated June 19, 2007 (“Effective Date,”
hereinafter the “Amendment”), shall modify the Royalty Agreement dated October
9, 2002 (“Royalty Agreement”) by and between SERADYN, INC. (“Seradyn”), a
Delaware corporation, and OPUS DIAGNOSTICS, INC. (“Opus”), a Delaware
corporation.
 


WHEREAS, pursuant to a Purchase and Sale Agreement by and among Seradyn, Opus,
and  Opus’ parent, Caprius, Inc. (collectively the “Parties”), dated October 9,
2002 (“Purchase Agreement”), Seradyn acquired substantially all of the assets of
Opus;


WHEREAS, pursuant to the above-referenced Royalty Agreement, Seradyn and Opus
agreed that a certain portion of the Purchase Price would be paid to Opus by
Seradyn in the form of a ten (10) year royalty payment beginning November 1,
2002; and


WHEREAS, the parties intend to modify the payment terms set forth in the Royalty
Agreement pursuant to the terms of this Amendment.


NOW, THEREFORE, in consideration of the premises and the covenants, terms and
conditions contained herein, the Parties agree as follows:
 
1.  Seradyn agrees to pay to Opus a $500,000.00 lump sum payment representing
any and all outstanding, current and future royalties owed to Opus by Seradyn
under section 2 of the Royalty Agreement as of May 15, 2007 (“Final Payment”),
excluding the payment due for the period April 1 to May 15, 2007.  No later than
June 25, 2007, Opus shall submit a final claim to Seradyn for any royalties Opus
claims it is owed under the Royalty Agreement for the period from April 1 to May
15, 2007.  Seradyn agrees to pay any outstanding and undisputed royalties
incurred prior to May 15, 2007 (Additional Royalties”) to Opus pursuant to the
terms set forth in this Amendment.


2.  Seradyn shall pay to Opus the Final Payment and any Additional Royalties in
cash or immediately available wire transfer funds within ten (10) business days
from the Effective Date of this Amendment.  The transfer of these funds for the
Final Payment and Additional Royalties shall represent a full and final payment
for all royalties owed by Seradyn to Opus or Caprius under section 2 of the
Royalty Agreement and hence a full and final payment of the Purchase Price under
the Purchase Agreement.


3.  Upon receipt by Opus of the Final Payment and any Additional Royalties, the
Royalty Agreement shall terminate and have no further force and effect, and upon
such termination Seradyn shall release and fully discharge Opus and Caprius, and
their respective officers, directors, employees and agents (collectively, the
"Releasees"), from any claims or obligations that Seradyn may have had, now has
or hereafter may have against the Releasees arising from or related to the
Royalty Agreement, and Opus and Caprius each shall release and fully discharge
Seradyn, and its officers, directors, employees and agents (collectively,
the "Seradyn Releasees") from any obligations that either Opus or Caprius may
have had, now has or hereafter may have against the Seradyn Releasees arising
from or related to the Royalty Agreement.


4.  Unless otherwise specified in this Amendment, capitalized terms in this
Amendment shall have the same meaning as that term is defined in the Royalty
Agreement or Purchase Agreement.
 

--------------------------------------------------------------------------------


 
5.  This Amendment may be modified or amended only in writing duly executed by
or on behalf of all the parties hereto.


6.  The parties shall treat this Amendment as a confidential document, other
than for disclosures required by law.


7.  This Amendment supersedes all prior discussions and agreements between the
parties with respect to the subject matter hereof, and this Amendment contains
the sole and entire agreement between the parties hereto with respect to the
subject matter hereof.


IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
duly executed as of the day and year first above written.
 
SERADYN, INC.
OPUS DIAGNOSTICS, INC.
       
By:
/s/Mark Roberts
By:
/s/ Dwight Morgan
Print Name: Mark Roberts
Print Name: Dwight Morgan
Title:  G.M.
Title:  Chief Executive Officer
     
CAPRIUS, INC.
         
By:
/s/Dwight Morgan
 
Print Name: Dwight Morgan
 
Title:  President & CEO